Citation Nr: 1520727	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The appellant is the widow of the Veteran who served on active duty from January 1984 to April 1990; he died in December 2010.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision of June 2011, by the St. Paul, Minnesota, Regional Office (RO), which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

On June 7, 2013, the appellant appeared at the Muskogee RO and testified at a videoconference hearing before the undersigned, sitting in Washington, DC.  A transcript of that hearing is of record.  At the hearing, the Board held the record open for 60 days to allow for the submission of additional evidence.  No additional evidence was submitted.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  

The appellant's testimony raised a claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA medical care.  Since this issue has not been developed for appellate review, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in December 2010, at the age of 57.  The immediate cause of death was reported acute coronary syndrome.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; and postoperative residuals of recurrent dislocation, left shoulder with inferior and anterior subluxation and denervation to the left biceps (minor), rated as 30 percent disabling.  

3.  The Veteran's acute coronary syndrome was not manifested in service or in the first post service year, and is not shown to have been related to his military service or any incident therein.  

4.  The preponderance of the probative evidence of record is against a finding that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  


CONCLUSIONS OF LAW

1.  Acute coronary syndrome was not incurred or aggravated in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2014).  

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   

In this case, VA satisfied its duty to notify by means of a letter dated in March 2011 from the RO to the appellant, which was issued prior to the RO decision in June 2011.  That letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Furthermore, the appellant was also afforded an opportunity to present testimony at a hearing before the Board.  The undersigned clarified the issue on appeal and asked questions designed to elicit information relevant to the claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c) (2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

In connection with the current appeal, an appropriate VA medical opinion has been rendered and service treatment records, and post-service records have been obtained.  We also note that the VA medical opinion was adequate.  The clinician reviewed the history and the established clinical findings and presented reasons for her opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained or requested.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  


II. Factual background.

The record indicates that the Veteran served on active duty from January 1984 to April 1990.  His military occupational specialty was military police.  

The record reflects that the Veteran died in December 2010, at the age of 57.  An amended certificate of death, dated in January 2011, shows that the Veteran's death was attributed to acute coronary syndrome.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 100 percent disabling; and postoperative residauls of recurrent dislocation, left shoulder with inferior and anterior subluxation and denervation to the left biceps (minor), rated as 30 percent disabling.  

The Veteran's service treatment records (STRs) are negative for any complaints or findings referable to cardiovascular disease.  

Post-service treatment records, including VA as well as private treatment reports, dated from May 1993 to June 2009.  These records show that the Veteran received ongoing clinical attention and treatment for chronic left shoulder disorder, symptoms of his PTSD, an ankle disorder and substance abuse.  A February 2006 treatment note indicated that the Veteran had a history of substance abuse.  The Veteran was brought to the clinic after an overdose of Dilantin; he consistently denied suicidal ideation and denied overdosing on purpose.  The Veteran was hospitalized on several occasions for alcohol abuse.  

The appellant's claim for service connection for the cause of the Veteran's death (VA Form 21-534) was received in January 2011.  Submitted in support of the claim was a copy of the certificate of death, dated in December 2010, indicating that the cause of death was pending toxicology.  Subsequently, an amended certificate of death, dated in January 2011, listing the immediate cause of the Veteran's death as acute coronary syndrome.  

In February 2012, the Veteran's claims file was referred to a VA examiner for review and opinion regarding the cause of his death.  Following a review of the claims file, the examiner opined that it is less likely as not that the Veteran's service-connected PTSD contributed to the Veteran's cause of death in any way; she stated that it is more likely as not that the Veteran suffered an acute coronary syndrome as indicated on the death certificate resulting in his death.  The examiner noted that the Veteran had underlying risk factors for coronary artery disease, including hypertension, ischemia with exercise noted on diagnostic testing, nicotine abuse, dyslipidemia, and obesity.  She explained that these factors far outweigh a contributing course of death as opposed to a mental health condition such as PTSD contributing to the Veteran's death.  The examiner stated that, based on the available information, at the time of the Veteran's death, he was not taking Oxycodone and/or Oxycotin because he was out of those medications and was requesting refills; therefore, she concluded that it is less likely as not that those medications contributed to the Veteran's death.  The examiner noted that there are no quantitative measurements for the other medications which were noted in the toxicology report; however, the Veteran had been chronically taking those medications and medical records do not document evidence of adverse effects.  It is less likely as not that the Veteran's medications contributed or hastened in any way the cause of his death.  The examiner further stated that it is less likely as not that the Veteran's acute coronary syndrome was secondary to or aggravated by his PTSD.  The examiner explained that, although mental stressors can cause temporary adverse psychological effects on the body, it is unlikely that this would result in any significant, substantial condition such as acute coronary syndrome.  She stated that, as mentioned above, the acute coronary syndrome was more likely as not a result of his underlying heart condition.  

At a personal hearing in June 2013, the appellant maintained that the Veteran's death was caused by all the medications that he was taking for his PTSD and his shoulder disorder.  The appellant, who is a certified nurse, maintained that those medications caused the Veteran to develop high blood pressure and eventually led to a heart attack.  The appellant reported that the Veteran was under a lot of stress and wasn't sleeping very well, even with the medications.  The appellant asserted that, before the Veteran started taking this new medication for his psychiatric disorder, his EKG and his blood pressure were normal.  She argued that the Seroquel and the Oxycontin in particular caused the Veteran's death.  The appellant testified that she managed the Veteran's medication and his blood pressure; and, four days before he passed away, his blood pressure was extremely high.  The appellant indicated that she took the Veteran to the hospital, but after being checked, he was sent home.  


III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013).  

Having carefully reviewed the record, the Board has determined that service connection for the cause of the Veteran's death is not warranted.  The service treatment records are negative for any complaints, diagnosis of or treatment for a cardiovascular disease.  Moreover, there is no indication of any cardiovascular disease, including acute coronary syndrome, within one year after service.  Significantly, the post service medical records show that acute coronary syndrome was first diagnosed at the time of the Veteran's death in January 2011, approximately 21 years after the Veteran's discharge from service.  There is no opinion linking the disorder directly to service.  It follows that there is no basis to award service connection based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b).  In addition, the presumption of in-service incurrence for a cardiovascular disease seen within one year of service is not for application.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3).  

In light of the foregoing, the Board finds that the fatal disease, which led to the Veteran's death, was not present in service or manifest to a compensable degree within one year after separation from service.  In fact, as noted above, heart disease was not clinically documented until January 2011 decades following the Veteran's separation from military service.  Thus, service connection would not be warranted for the terminal conditions either on the basis of direct service incurrence or on the basis of having become manifest to the required degree within one year following the Veteran's separation from military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Again, there is no medical evidence of cardiovascular disease, and no records tending to suggest that the Veteran was treated for or diagnosed with a heart condition any earlier than 21 years after service.  Furthermore, the Board finds that the record does not contain competent evidence to establish a nexus, or link, between the underlying cause of death, acute coronary syndrome and the Veteran's active service.  

The appellant has also argued that the Veteran's acute coronary syndrome was caused by the many medications he was taking for his service-connected PTSD and shoulder disorder.  However, following a review of the Veteran's claims file in February 2012, a VA examiner opined that it is less likely as not that the Veteran's service-connected PTSD contributed to the Veteran's cause of death in any way; he stated that it is more likely as not that the Veteran suffered an acute coronary syndrome as indicated on the death certificate resulting in his death.  The examiner noted that the Veteran had underlying risk factors for coronary artery disease, including hypertension, ischemia with exercise noted on diagnostic testing, nicotine abuse, dyslipidemia, and obesity.  The examiner observed that the Veteran was not taking Oxycodone and/or Oxycotin because he was out of those medications and was requesting refills; therefore, she stated that it is less likely as not that those medications contributed to the Veteran's death.  She explained that there are no quantitative measurements for the other medications which were noted in the toxicology report; however, the Veteran had been chronically taking those medications and medical records do not document evidence of adverse effects.  She concluded that it is less likely as not that the Veteran's medications contributed or hastened in any way the cause of his death.  The examiner concluded that it is less likely as not that the Veteran's acute coronary syndrome was secondary to or aggravated by his PTSD.   

As for the assertions and testimony by the appellant, who was revealed at the June 2013 hearing to be a certified nurse's assistant, while her training as a nurse qualifies her as competent to offer medical opinions, the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  

Assuming as true her self-reported credentials as a CNA, the appellant is not shown to be an expert in cardiovascular diseases.  Therefore, her medical training does not confer upon her the level of expertise to present opinions on medical issues that would be possessed by a licensed physician with a medical degree.  While the appellant is certainly competent to report the late Veteran's observable symptoms during his lifetime and up to the time of his death, including his elevated blood pressure readings and difficulty sleeping, she is not vested with sufficient medical training to possess the expertise and competence to state that these observed symptoms represented the presence of a cardiovascular disease or otherwise link his service-connected disabilities to his acute coronary syndrome.  Her statements in this regard therefore carry only very limited probative weight.  In any event, even assuming she is competent to opine on the medical matter at hand, the Board finds that the probative value of her opinion is outweighed by that of the VA physician, who clearly has more education and training in determining the etiology of disorders than the appellant.
 
In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service.  The preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not helpful in this instance.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

For the reasons set forth above, the evidence weighs against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the appeal must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


